DETAILED ACTION
	Claims 1-5, 8, and 9 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 26, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 102
Claim 8 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallick et al. (USPN 8,871,656).
The claim is cancelled via the Examiner’s amendment below, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claim 9 was previously rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al. (USPN 8,871,656).
	The unpatentable subject matter has been deleted, and the rejection is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zheng Li on March 8, 2021.
The application has been amended as follows: 
Delete claim 8.
Conclusion
Claims 1-5 and 9 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626